 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                         NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10 TIFFANY MAIELUA-GIL,                                 Case No. 18-cv-06359 NC
11                    Plaintiff,                        ORDER OF CONDITIONAL
                                                        DISMISSAL
12           v.
                                                        Re: Dkt. 16
13 CAINE & WEINER COMPANY, INC.,
14                Defendant.
15
16        The Court having been notified of the settlement of this action, and it appearing that
17 no issue remains for the Court’s determination,
18        IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
19 DISMISSED with prejudice. In the event that the settlement is not reached, any party may
20 move to reopen the case, provided that such motion is filed within sixty days. All pending
21 deadlines and hearings are VACATED.
22        IT IS SO ORDERED.
23        Dated: January 21, 2019                  _________________________
                                                    Nathanael M. Cousins
24                                                  United States Magistrate Judge
25
26
27
28
     Case No. 18-cv-06359 NC
     ORDER OF CONDITIONAL
     DISMISSAL
